COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00069-CV


IN RE PENTEX FOUNDATION AND                                          RELATORS
JOSHUA UNGER, TRUSTEE OF
GBU FRIENDS AND ASSOCIATES,
TRUST


                                    ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 236-277223-15

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relators’ amended petition for writ of mandamus

and is of the opinion that relief should be denied. Accordingly, relators’ amended

petition for writ of mandamus is denied.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.

DELIVERED: July 21, 2015



      1
       See Tex. R. App. P. 47.4, 52.8(d).